                                               IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF SOUTH CAROLINA
                                                       GREENVILLE DIVISION


Frankie H. Leopard,                                                     )
                                                                        )       Civil Action No. 6:17-cv-02712-TMC
                                                           Plaintiff,   )
                                                                        )
v.                                                                      )             ORDER
                                                                        )
Nancy A. Berryhill, Acting Commissioner                                 )
of Social Security,                                                     )
                                                                        )
                                                           Defendant.   )
                                                                        )

              The plaintiff, Frankie H. Leopard (“Leopard”), brought this action pursuant to the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of a final

decision of the Commissioner of Social Security (“Commissioner”),1 denying his claim for

Supplemental Security Income (“SSI”) and Disability Insurance Benefits (“DIB”). In accordance

with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(a), D.S.C., this matter was referred

to a magistrate judge for pretrial handling. Before this court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court affirm the Commissioner’s decision.

(ECF No. 24).2 In the Report, the magistrate judge sets forth the relevant facts and legal

standards, which are incorporated herein by reference. Leopard filed objections to the Report

(ECF No. 26), and the Commissioner responded to those objections (ECF No. 30). Accordingly,

                                                            
1
  Nancy A. Berryhill became the Acting Commissioner of the Social Security Administration on January 23, 2017.
Pursuant to Fed. R. Civ. P. 25(d), the court substitutes Berryhill for Carolyn W. Colvin as the defendant in this
action.
2
  The magistrate judge's recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The
court is charged with making a de novo determination of those portions of the Report to which specific objection is
made. The court may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate
judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
                                                                            1

 
this matter is now ripe for review.

                                                               BACKGROUND

              On May 30, 2014, Leopard applied for DIB and SSI, alleging a disability onset date of

July 20, 2011. (ECF No. 10-2 at 19). These claims were denied both initially and on

reconsideration by the Social Security Administration (“SSA”). (ECF No. 10-3). Leopard then

requested a hearing before an Administrative Law Judge (“ALJ”), and on September 28, 2016,

the ALJ conducted a hearing on Leopard’s claims for DIB and SSI. (ECF No. 10-2). Leopard

was represented by counsel at the hearing. On December 6, 2016, the ALJ issued an opinion

finding that Leopard was not disabled. (ECF No. 10-2 at 19–39).

              In her decision, the ALJ found Leopard met the insured status requirements under the

Social Security Act through December 31, 2016, and that Leopard had not engaged in substantial

gainful activity since July 20, 2011, the alleged onset date of disability. (ECF No. 10-2 at 21).

The ALJ further found that Leopard suffered from the following severe impairments:

degenerative disc disease of the cervical spine, lumbago, degenerative joint disease of the right

shoulder, right wrist and right ulnar neuropathy, migraine headaches, depression, anxiety, and

borderline intellectual functioning/neurocognitive disorder. Id. In reviewing all of Leopard’s

impairments, the ALJ concluded that he did “not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1.” Id. at 22. Additionally, the ALJ calculated Leopard’s

residual functional capacity (“RFC”) and determined that he could perform light work with

various limitations.3 Due to these limitations, the ALJ determined that Leopard is unable to

                                                            
3
  Specifically, the ALJ concluded that Leopard could perform light work “except he can lift less than 10 pounds with
right dominant hand,but is able to lift 20 pounds occasionally and 10 pounds frequently with both hands.”
Additionally, the ALJ concluded that Leopard “limited to only occasional climbing of stairs; no climbing ladders,
                                                                   2

 
perform his past relevant work of being a driver/sales rout worker, flatbed truck driver, and

warehouse worker. (ECF No. 10-2 at 32–33). However, the ALJ determined that based on

Leopard’s age, education, work experience, and RFC calculation, there were “jobs that existed in

significant numbers in the national economy that [he] can perform.” Id. at 33. Accordingly, the

ALJ determined that Leopard was not disabled as defined in the Social Security Act. Id. at 34.

Leopard subsequently appealed to the Appeals Council, and the Appeals Council denied

Leopard’s request for review of the ALJ’s decision. Id. at 2–5.                                                                    Therefore, the ALJ’s decision

became the final decision of the Commissioner. This action followed.

                                                                   STANDARD OF REVIEW

              The federal judiciary has a limited role in the administrative scheme established by the

SSA. Section 405(g) of the Act provides, “the findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. §

405(g). “Substantial evidence has been defined . . . as more than a scintilla, but less than a

preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard

precludes a de novo review of the factual circumstances that substitutes the court’s findings for

those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus, in its review,

the court may not “undertake to re-weigh conflicting evidence, make credibility determinations,

or substitute [its] own judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996).

              However, “[f]rom this it does not follow . . . that the findings of the administrative

                                                                                                                                                                                                
ropes or scaffolds; frequent balancing; occasional stooping, kneeling, crouching, and crawling; frequent handling
with his right dominant hand; occasional overhead reaching on the right; and no overhead work.” Furthermore, the
ALJ noted that Leopard should “avoid all exposure to dangerous machinery and unprotected heights.” Finally, in
relation to the RFC, the ALJ stated that Leopard is “able to perform simple, routine tasks for at least two hours at a
time before taking a normal 15- minute break or once daily 30-minute lunch break in a work environment which
provides only occasional contact with the public.” (ECF No. 10-2 at 24).
                                                                                              3

 
agency are to be mechanically accepted. The statutorily granted right of review contemplates

more than an uncritical rubber stamping of the administrative agency.” Flack v. Cohen, 413 F.2d

278, 279 (4th Cir. 1969). Rather, “the courts must not abdicate their responsibility to give

careful scrutiny to the whole record to assure that there is a sound foundation for the

[Commissioner’s] findings, and that this conclusion is rational.” Vitek, 438 F.2d at 1157–58.

                                          DISCUSSION

       The magistrate judge filed a Report, recommending that the decision of the

Commissioner be affirmed. (ECF No. 24). Leopard timely filed objections to the Report. (ECF

No. 26). The Commissioner replied to these objections and further argued that Leopard’s

objections were simply a reiteration of arguments already before the magistrate judge. (ECF No.

30). The matter is now ripe for review.

       The court recognizes that Leopard’s objections appear to largely be reiterations of the

issues raised in his brief (ECF No. 19), and to extent that the objections are simply restatements

of arguments already fully presented to the magistrate judge for review, they do not constitute

specific objections to the Report. See Nichols v. Colvin, No. 2:14-cv-50, 2015 UL 1185894, at *8

(E.D. Va. Mar. 13, 2015) (finding that the rehashing of arguments raised to the magistrate judge

does not comply with the requirement to file specific objections); Aldrich v. Bock, 327 F. Supp.

2d 743, 747 (E.D. Mich. 2004) (“An ‘objection’ that does nothing more than state a

disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as the term is used in this context.”). However, Leopard’s

objections do contain several specific reasons that he disagrees with the magistrate judge’s

assessment of those claims. Accordingly, the court will consider the following objections: (1)

that the magistrate judge erred in finding that the ALJ properly considered the medical opinion

                                                4

 
of Dr. Scott; (2) that the magistrate judge erred in finding that the ALJ properly considered the

medical opinion of Dr. Saad; and (3) that the magistrate judge erred in finding that the ALJ

properly considered Leopard’s subjective symptoms. (ECF No. 26).

       In his Report, the magistrate judge laid out the standard that an ALJ must follow in

considering a treating physician’s opinion, which the court incorporates herein. (ECF No. 24 at

17). The magistrate judge concluded that the ALJ properly considered the medical opinions of

Dr. Scott and Dr. Saad based on this standard and explained her reasoning for assigning those

opinions only partial weight. (ECF No. 24 at 18–19, 22–23). As the ALJ and the magistrate

judge both acknowledged, Dr. Scott, Leopard’s treating neurologist, opined regarding Leopard’s

limitations and disability. (ECF Nos. 10-2 at 31, 24 at 18). The ALJ considered Dr. Scott’s

opinion, and in light of the other evidence in the record, gave such opinion partial weight. (ECF

No. 10-2 at 31). In determining that Dr. Scott’s opinion should only be given partial weight, the

ALJ noted that she gave weight to the functional limitations described in Dr. Scott’s opinion and

incorporated them generally into the RFC calculation. Id. However, the ALJ found that Dr.

Scott’s opinion that Leopard would “be distracted or unable to complete tasks as much as 15 to

20 percent ‘of any given workday’” was inconsistent with the medical record. Id.

        Leopard objects to the magistrate judge’s determination that the ALJ properly considered

Dr. Scott’s medical opinion, arguing specifically that symptoms being “relatively well

controlled” does not mean that those symptoms were “cured and resolved.” (ECF No. 26 at 2).

Leopard contends that Dr. Scott’s opinion that Leopard would be off task fifteen to twenty

percent of the workday was reasonable given the “incompletely controlled symptoms” and the

side effects from the medication, and that, therefore, the opinion should have been given more

weight. Id.

                                               5

 
              The ALJ stated that the reason she gave only partial weight to Dr. Scott’s opinion was

because the opinion was inconsistent with the other evidence in Leopard’s medical record. (ECF

No. 10-2 at 31). As the Fourth Circuit has held, “if a physician’s opinion is not supported by

clinical evidence or if it is inconsistent with other substantial evidence, it should be accorded

significantly less weight.” Craig v. Chater, 76 F.3d 585 (4th Cir. 1996). In reviewing the

evidence, the ALJ noted that Leopard’s treatment history was conservative and that his

symptoms were “relatively controlled with medications.” (ECF No. 10-2 at 31). In fact, Dr.

Scott’s own reports state that “[f]or the most part [Leopard’s] symptoms are controlled

conservatively with hydrocodone and Felxeril” and that these medications work “pretty well.”

(ECF No. 10-13 at 3–4). Dr. Scott wrote this report the same day that he issued the opinion

stating that Leopard was disabled. Compare id. at 3 – 4 with id. at 24. The Fourth Circuit has

specifically stated that “[i]f a symptom can be reasonably controlled by medication or treatment,

it is not disabling.” Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986). However, Leopard

contends that these untreated symptoms, mixed with Leopard’s side effects from the

medications, support Dr. Scott’s opinion.4 (ECF No. 26 at 2). Furthermore, when asked at his

hearing if he had any side effects from the medication, Leopard first stated that he had no side

effects from his medications. (ECF No. 10-2 at 52). Then, when his attorney re-asked the

question, Leopard stated that his medications cause “maybe a little fatigue” and make him

“drowsy at times.” Id. at 55. The ALJ considered the purported side effects when evaluating


                                                            
4
  Notably, it seems that Leopard’s objections regarding Dr. Scott pertain only to the portion of his opinion
describing Leopard being off task and how the ALJ treated that portion of the opinion. As to this objection, the court
notes that the medications described by Dr. Scott, and now discussed by Leopard in his objections, were prescribed
for Leopard’s back pain, not for his “cognitive dysfunction.” In his opinion, Dr. Scott specifically states that
Leopard’s alleged “cognitive dysfunction” was the reason that Leopard would be off task excessively. (ECF No. 10-
13 at 24). Accordingly, the objection as to the “uncured” symptoms is without merit and ultimately misplaced.

                                                               6

 
                                                               5
medical opinions and calculating the RFC,                          noting specifically in her decision that Leopard

claimed his medication made him “drowsy.” Id. at 25.

              In evaluating Leopard’s mental functions, while in December 2013, Dr. Scott indicated

that there was a “departure” in Leopard’s mental functioning (ECF No. 10-12 at 40), no such

departure was noted in the remainder of Dr. Scott’s reports. Instead, throughout his treatment of

Leopard, Dr. Scott stated that Leopard’s mental status was “intact” or at “baseline.” (ECF Nos.

10-13 at 37, 39, 41, 58, 62, 65; 10-13 at 3, 6, 9, 12). In fact, in 2016, on the same date that Dr.

Scott issued his opinion stating that Leopard was disabled and that he would require extensive

breaks and absences, Dr. Scott observed Leopard’s mental status to be “baseline and intact” and

made no mention of any mental deficiencies. (ECF No. 10-13 at 3). Accordingly, Dr. Scott’s

opinion as to Leopard’s needing excessive breaks and absences contradicted his own reports.6

              Furthermore, Leopard’s contention that the side effects of his medication supported Dr.

Scott’s opinion does not negate the various contradictory evidence in the record, and it is not this

court’s place on review to reweigh the evidence, evaluate credibility, or substitute its judgement

for the ALJ’s. Craig, 76 F.3d at 589. The record reflects various inconsistencies within Dr.

Scott’s own medical reports as well as inconsistencies with other evidence in the record.

Accordingly, the court finds that the ALJ’s decision to give Dr. Scott’s opinion only partial

weight is supported by substantial evidence. Therefore, the court overrules this objection.

              Leopard also objects to the magistrate judge’s determination that the ALJ properly

considered Dr. Saad’s medical opinion, arguing that Dr. Saad recognized Leopard’s “symptoms

                                                            
5
  Furthermore, the ALJ noted that she considered all of the evidence in the record. The ALJ’s opinion reveals a
detailed and thorough account of Leopard’s medical history and subjective complaints, as well as an in-depth
analysis as to the effects of Leopard’s impairments on his ability to work.
6
  This opinion was also inconsistent with the opinion by Dr. Baumgarten allowing Leopard to go back to work with
no restrictions following the accident that caused Leopard’s symptoms and resulted in him leaving work. (ECF No.
10-8 at 35).
                                                                   7

 
of pain and loss of range of motion had not been cured or resolved” and noted the “sedating side

effects” of Leopard’s medications. (ECF No. 26 at 2). Accordingly, Leopard contends that Dr.

Saad’s opinion that Leopard would be “off task and miss work for an unacceptable amount of

time” should have been given more weight. (ECF No. 26 at 2).

       First, the court notes that Dr. Saad was an examining source and not a treating physician.

(ECF No. 10-12 at 19) (stating that Dr. Saad explained to Leopard “that he was to be evaluated

only and that no treatment would be provided.”). Accordingly, Dr. Saad’s opinion is not entitled

to controlling weight. See 20 C.F.R. §§ 404.1527(c), 416.927(c). Additionally, the ALJ stated

that the reason she gave partial weight to Dr. Saad’s opinion, with little weight given to the

portion of the opinion regarding frequent breaks and absences, is that such determination was

contradictory to the evidence in the record. (ECF No. 10-2 at 31). Specifically, the ALJ stated

that the opinion was “inconsistent with [Leopard’s] treatment history showing that his symptoms

are relatively controlled with medications and with imaging and other diagnostic studies that

demonstrated only mild findings.” Id. As stated above, if an ALJ determines that a medical

opinion is inconsistent with the other clinical or substantial evidence, she may give the opinion

less weight. See Chater, 76 F.3d at 585.

       As noted by the ALJ, Dr. Saad’s statements regarding Leopard’s allegedly debilitating

pain are inconsistent with the evidence in the record that Leopard’s symptoms were controlled

with medication. Notably, Dr. Saad’s opinion, dated August 14, 2013, was written prior to

Leopard receiving any narcotic pain medication from Dr. Scott. Dr. Scott did not prescribe

Leopard hydrocodone to help with his pain until October 28, 2014, and thereafter, Dr. Scott

stated that Leopard’s symptoms were “controlled conservatively” and that the medication

worked “pretty well to control things.” (ECF Nos. 10-12 at 66, 10-13 at 3–4). Additionally, while

                                               8

 
Leopard contends in his objections that Dr. Saad “recognized the sedating side effects from the

medication,” (ECF No. 26 at 2), he does not cite to anywhere in the record to support this. In

thoroughly reviewing Dr. Saad’s notes, the court has found no mention of “sedating side effects”

from any medication. As discussed above, the court’s review is not meant to reweigh the

evidence, evaluate credibility, or substitute its judgement for the ALJ’s. Craig, 76 F.3d at 589.

The ALJ explained that Dr. Saad’s opinion was given only partial weight because it was

inconsistent with the record, and the court finds that this is supported by substantial evidence.

Accordingly, the court overrules this objection.

       Finally, the magistrate judge determined that the ALJ properly considered Leopard’s

subjective symptoms based on the evidence in the record. (ECF No. 23–28). Leopard objects to

this finding, stating that the ALJ did not take into consideration the side effects of the

medications or the fact that the symptoms were not “cured or fully resolved” by medications.

(ECF No. 26 at 2). Additionally, Leopard argues that the ALJ’s finding that Leopard’s

“complaints were no[t] consistent with his one-time report from June 2014 or the reports from

November 2013 or August 2014” assumed that Leopard’s “medical and physical condition [was]

static” and that such finding did not fully consider the symptoms as reported at the hearing

before the ALJ. Id.

       The fact that a symptom is not “cured or fully resolved” does not render such symptom

disabling.   See Gross, 785 F.2d at 1166 (stating that “[i]f a symptom can be reasonably

controlled by medication or treatment, it is not disabling”). Furthermore, the ALJ provided a

thorough explanation of Leopard’s symptoms and subjective complaints and determined that

while Leopard’s “medically determinable impairments could reasonably be expected to cause the

alleged symptoms,” Leopard’s statements regarding “the intensity, persistence and limiting

                                                   9

 
effects of [those] symptoms [was] not entirely consistent with the medical evidence and other

evidence in the record.” (ECF No. 10-2 at 25). In reaching this conclusion, the ALJ noted that

Leopard gave contradicting answers regarding his daily activities; that his medical records

indicated              conservative                   treatment   consisting   of   injections,   physical   therapy,   and

pharmacotherapy; and that medications were effective in treating Leopard’s symptoms. Id. at 25–

26. The ALJ then gave a detailed synopsis of the medical reports when evaluating Leopard’s

symptoms in light of the medical evidence.

              In considering the contradictory statements regarding his daily activities, the ALJ

discussed, in detail, Leopard’s hearing testimony, Leopard’s “Function Report,” and the

statements that Leopard made to his physicians. Id. at 25. Accordingly, Leopard’s assertion that

the ALJ did not “fully consider his symptoms as reported at the hearing” is without merit.7

Likewise, Leopard’s contention that the ALJ ignored the side effects of his medication is without

merit. In reviewing Leopard’s symptoms, the ALJ specifically stated that Leopard “reported he

takes pain medication that makes him drowsy.” Id. Accordingly, the court overrules this

objection because the ALJ’s evaluation of Leopard’s subjective symptoms was supported by

substantial evidence.

                                                                  CONCLUSION

              Having conducted the required de novo review of the issues to which Leopard has

objected, the court adopts the Report (ECF No. 24) for the reasons stated herein. The court

concludes that the Commissioner’s findings were supported by substantial evidence and are

                                                            
7
  Furthermore, the ALJ relied on more than Leopard’s contradictory statements about his daily functioning when
evaluating his symptoms. In viewing all the evidence, the ALJ determined that Leopard’s subjective statement of his
symptoms was inconsistent with much of the record. Accordingly, the fact that the ALJ only had statements from
2013 and 2014 regarding Leopard’s daily activities does not undermine the ALJ’s analysis, especially since Leopard
is contending a disability onset date of July 2011. Furthermore, medical reports from 2016 indicate that Leopard’s
physical limitations “remain[ed] the same” as when he was treated in 2013. (ECF No. 10-13 at 9, 12, 24).
                                                                         10

 
without legal error. Accordingly, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                 s/Timothy M. Cain
                                                 United States District Judge

Anderson, South Carolina
January 18, 2019




                                            11

 
